Citation Nr: 0617599	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  03-28 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 





INTRODUCTION


The veteran had active service from March 1967 to August 
1971.  He died in August 2002.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 RO rating decision which denied 
service connection for the cause of the veteran's death. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.


REMAND

Received from the appellant in April 2004 was a letter in 
which she indicated that she wanted a "BVA Hearing in the 
local VA office".  A review of the record shows that no such 
hearing was scheduled for the appellant.  Received from the 
appellant in April 2006 was a Statement in Support of Claim 
(VA Form 21-4138) in which she made a request for a personal 
hearing "at the Frank Tejeda OPC Office".  

The Board conducts videoconference hearings at the Frank M. 
Tejeda Outpatient Clinic in San Antonio, Texas, with the 
claimant and representative at the OPC and the presiding 
Veterans Law Judge sitting at the Board in Washington, D.C.  
Consistent with the appellant's request, the Board will ask 
the RO to schedule a videoconference hearing for the 
appellant.


Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a 
hearing before a Veterans Law Judge at 
the Frank M. Tejeda Outpatient Clinic in 
San Antonio, Texas, via videoconference, 
in accordance with the procedures set 
forth at 38 C.F.R. §§ 20.700 (a), (e), 
20.704(a) (2005), as the docket permits.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).



